Citation Nr: 0429926	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  03-05 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral wrist 
tendonitis.

2.  Entitlement to service connection for human 
papillomavirus warts.

3.  Entitlement to a rating in excess of 20 percent for a low 
back disability, to include degenerative disc disease.

4.  Entitlement to a rating in excess of 10 percent for 
maxillary sinusitis and allergic rhinitis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel 


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1996 to July 2001.  These matters come before the Board 
of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas which, in pertinent part, 
granted service connection for degenerative disc disease and 
for maxillary sinusitis and allergic rhinitis, rated 20 and 
ten percent, respectively, and denied service connection for 
bilateral wrist tendonitis and papilloma virus warts.  The 
rating decision also addressed other matters, but the 
veteran's notice of disagreement was limited to the issues 
listed on the preceding page.

The issues regarding the ratings for a low back disability 
and for maxillary sinusitis and allergic rhinitis are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
is required on her part.


FINDINGS OF FACT

1.  It is not shown that the veteran currently has bilateral 
wrist tendonitis.

2.  It is not shown that the veteran currently has human 
papillomavirus (vaginal) warts.


CONCLUSIONS OF LAW

1.  Service connection for bilateral wrist tendonitis is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

2.  Service connection for human papillomavirus warts is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  Here, the Board finds that all pertinent mandates of 
the VCAA and implementing regulations are met.  

Well-groundedness is not an issue; the claims have been 
addressed on the merits.  The veteran was notified why her 
claims were denied in the July 2002 rating decision and in a 
January 2003 statement of the case (SOC).  A January 2002 
letter (before the rating appealed), while not specifically 
mentioning "VCAA," informed the veteran of her and VA's 
respective responsibilities in claims development.  It also 
informed her of what type of evidence was necessary to 
prevail in her service connection claims.  The SOC properly 
(See VAOPGCPREC 8-2003 (Dec. 2003)) provided notice on the 
"downstream" issues of increased ratings.  

While the January 2002 letter advised the veteran to respond 
within 15 days, it also informed her that evidence received 
within one year would be considered.  The SOC, in addition to 
informing the veteran of pertinent VCAA regulations, informed 
her, at page 3, to "provide any (emphasis added) evidence in 
[her] possession that pertains to the claim[s]."  Further 
notice in these circumstances would serve no useful purpose.  
The veteran is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and post-service VA and 
private medical records.  She has been afforded several VA 
examinations.  She has not identified any pertinent records 
outstanding.  All of VA's due process, notice, and assistance 
duties, including those mandated by the VCAA, are met.  

Factual Background

The veteran's service medical records show that she was 
treated for complaints of bumps on the right side of her 
vagina in February 2000.  "HPV" (human papilloma virus) 
lesions was diagnosed.  Pelvic examination in January 2001 
was normal.  Bilateral wrist tendonitis was diagnosed in 
March 2001.  Continuing wrist complaints were reported in 
April 2001.  Clinical evaluation of the veteran at the time 
of her May 2001 separation examination showed her pelvic 
region and upper extremities to be normal.  She did not 
report problems with her wrists or with vaginal warts at that 
time.  

On February 2002 VA general medical examination the veteran 
gave a history of bilateral wrist pain in 2000 resulting from 
typing.  She added that as she was no longer typing, the 
condition had resolved, and was asymptomatic.  She also 
reported a problem with human papilloma virus warts.  
Bilateral wrist examination showed no pain to deep palpation 
in any aspect of the wrists or on range of motion testing 
(which was normal).  Bilateral wrist tendonitis, resolved was 
diagnosed.  

On March 2002 fee-basis gynecologic examination, the 
veteran's chief complaint was genital warts.  She gave a past 
history of labial warts which had been medically treated.  
Gynecologic examination was normal; warts were not noted on 
pelvic examination, nor diagnosed.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  
In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran's statements describing her symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).  

Analysis

The threshold matter that must be addressed in any claim 
seeking service connection is whether the claimant actually 
has the claimed disability.  Here, there is no competent 
(medical) evidence that the veteran has disability due to 
either bilateral wrist tendonitis or human papillomavirus 
warts.  In the absence of proof of a present disability, 
there cannot be a valid claim [of service connection].  
Hickson, supra.  See also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  
The veteran was advised that to establish service connection 
for the claimed disabilities, she must show that she has such 
disabilities and that they are related to disease or injury 
in service.  See January 2002 letter.  She has not submitted 
any evidence of a current diagnosis of either disorder.  In 
fact, she herself indicated on VA examination in February 
2002 that her claimed wrist disorder was asymptomatic.  As 
was noted, warts were not diagnosed on fee-basis gynecologic 
examination in March 2002.  As a layperson, the veteran is 
not competent to establish by her own opinion that she has 
bilateral wrist tendonitis or vaginal warts (or relate such 
disability to service).  See Espiritu, supra.  

The preponderance of the evidence is against the claims.  
Hence, they must be denied.


ORDER

Service connection for bilateral wrist tendonitis is denied.

Service connection for human papillomavirus warts is denied.


REMAND

Concerning the veteran's claim for an increased rating for 
her lumbar spine disability, a review of the November 2003 VA 
orthopedic examination report reveals that the veteran's 
claims folder was not available to the examiner.  The Board 
notes that rating examinations are to "take into account the 
records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one."  Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  The November 2003 
VA orthopedic examination also does not appear to have 
sufficiently complied with the requirements set out by the 
Court in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Specifically, the effects of the disability upon ordinary 
use, and the functional impairment due to pain, weakened 
movement, excess fatigability, or incoordination were not 
addressed.

Regarding the rating for maxillary sinusitis and allergic 
rhinitis, in an April 2004 Statement of Accredited 
Representative in Appealed Case, the veteran's representative 
noted that she claimed she had 6 incapacitating episodes due 
to her sinusitis and was treated for the disorder by a 
physician at her workplace.  There has been no attempt to 
associate the private (workplace) treatment records with the 
veteran's claims file, and further development to obtain such 
records is indicated.  

The appellant also has not been afforded an adequate 
examination to ascertain the severity of her maxillary 
sinusitis with allergic rhinitis.  In particular, the extent, 
if any, of incapacitating episodes, whether she has required 
antibiotic treatment, and whether the condition is 
characterized by polyps, headaches, pain, purulent discharge 
or crusting must be determined.  

Furthermore, the Court has held that where, as here, the 
matter for consideration involves initial ratings assigned 
following a grant of service connection, "staged ratings" 
or separate ratings for separate periods of time may be 
assigned based on the facts found.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be asked to 
identify all sources of the private 
(specifically including "workplace") 
medical treatment she received for her 
sinusitis and rhinitis.  The RO should 
obtain complete copies of complete 
treatment records from all identified 
sources.  

2.  The veteran should be afforded a VA 
orthopedic examination to ascertain the 
current severity of her service-connected 
lumbar spine disability.  The veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  Any indicated studies, 
specifically including ranges of motion, 
should be completed.  The examiner should 
be provided copies of the criteria for 
rating low back disability and disc 
disease that were in effect prior to 
September 2002, from September 2002, and 
from September 2003, and the findings 
reported must be sufficiently detailed to 
allow for consideration under the various 
criteria.  

The examiner should express an opinion as 
to whether there would be additional 
limits on function with repeated use or 
during flare-ups.  If a neurological 
consult is indicated, such should be 
arranged.  The examiner should ascertain 
the frequency and duration of any 
incapacitating episodes necessitating bed 
rest and treatment by a physician.  The 
examiner must explain the rationale for 
all opinions given.

3.  The appellant should also be afforded 
a VA otolaryngologic examination to 
determine the severity of her sinusitis 
and rhinitis.  The examiner should review 
the claims folder and obtain a complete 
history from the appellant, examine her, 
and report on the following:

(a)  The frequency, if any, of 
incapacitating episodes per year of 
sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment; 

(b)  The frequency, if any, of non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting; 
and,

(c)  Whether or not there are polyps (and 
if so, their extent).  

4.  After the development ordered above 
is completed, , the RO should re-
adjudicate the remaining claims.  If 
either remains denied, the RO should 
issue an appropriate supplemental SOC 
(SSOC), and give the veteran and her 
representative the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further review, 
if otherwise in order.

The purpose of this remand is to assist the veteran in the 
development of her claims.  She has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



